DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
Regarding claim 1, Loetzerich et al. (EP 1,004,748 A2) discloses a blade assembly for a turbomachine (Fig. 2a), the blade assembly comprising: a rotor (8) comprising a rotor blade (2) and a rotor disc (8a) defining a bucket groove (1) at least partially receiving the rotor blade therein (Fig. 2a), wherein the bucket groove being configured to receive a cooling fluid (4) from a first cavity (15) upstream of the rotor (Fig. 2a); a stator (12) disposed downstream of the rotor (Fig. 2a), the stator and rotor defining a second cavity (6) therebetween, the second cavity being downstream of the first cavity (Fig. 2a); and a seal plate (3) coupled to the rotor and facing the first cavity (Fig. 3a), the seal plate defining an aperture (4) therethrough, the aperture being in fluid communication with the bucket groove (Fig. 3a); and wherein the sealing member and the rotor define a flow cavity therebetween, the flow cavity is configured to receive the cooling fluid flowing through the bucket groove of the rotor disc and the aperture of the seal plate(Fig. 2a), the control arm is configured to deflect at least a portion of the cooling fluid entering the flow cavity (Fig. 2a, shows that the control arm is in line with the aperture 5, and would deflect at least a portion of the cooling fluid entering the cavity), and the gap is configured to allow at least a portion of the cooling fluid to exit the flow cavity and enter the second cavity (Fig. 2a).
	Loetzerich et al., nor any of the prior art of record; disclose, teach, or suggest, “a sealing member including a control arm extending at least towards the rotor, the sealing member contacting the rotor to define a flow cavity therebetween, the flow cavity being in fluid communication with the aperture of the seal plate, the control arm and the seal plate defining a gap therebetween, the gap fluidly communicating the flow cavity with the second cavity”
	Claims 2-17 are allowable based on their dependencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745